     CASE 0:18-cv-00296-MJD-KMM Document 236 Filed 04/20/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 In Re: CenturyLink Sales Practices and                     MDL No. 0:11-cv-02795-MJD-KMM
 Securities Litigation

 This document relates to:                                            ORDER
 Civil File No. 18-296 (MJD/KMM)


       This matter is before the Court on the parties’ Joint Motion Regarding Continued Sealing
for documents filed under temporary seal in connection with the Plaintiffs’ motion to compel
discovery at MDL docket entry 575 and docket entry 211 in Craig et al. v. CenturyLink, Inc. et
al., 18-cv-296 (MJD/KMM). [Joint Mot., MDL Docket No. 621; Joint Mot., Craig Docket Entry
230.] The parties do not dispute that the documents may remain sealed, though the Plaintiffs
indicate that they reserve rights to object to continued sealing pending further discussions among
the parties. The Court has carefully reviewed the documents filed under temporary seal in
connection with the underlying motion and concludes that they merit continued sealing. IDT
Corp. v. eBay, 709 F.3d 1220 (8th Cir. 2013).

       However, the Court notes that in the parties’ Joint Motion they indicate that the reason
the documents should remain under seal is that they were marked confidential pursuant to the
terms of the Protective Order issued in this case. Pursuant to Local Rule 5.6, a party may file a
document under temporary seal if the party contends it is confidential or proprietary or if the
document has been designated confidential or proprietary by another party, by a non-party, or
under a non-disclosure agreement or a protective order. D. Minn. LR 5.6(c). However, the fact
that a document was so-designated to facilitate discovery does not, by itself, mean that the
information in the document is appropriate for continued or permanent sealing. Id., 2017
Advisory Committee to LR 5.6 (“Even if [information filed with the court] is covered by a
protective order, that information should not be kept under seal unless a judge determines that a
party or nonparty’s need for confidentiality outweighs the public’s right of access.”). Any future
submission of joint motions regarding continued sealing should provide a brief explanation that
allows the Court to assess the reasons any party or non-party believes that interests in
confidentiality outweigh the qualified right of access.




                                                 1
       CASE 0:18-cv-00296-MJD-KMM Document 236 Filed 04/20/20 Page 2 of 2



          Subject to the admonition above, IT IS HEREBY ORDERED THAT:

          1. The Joint Motion Regarding Continued Sealing [MDL Docket Entry 621; Craig
             Docket Entry 230] is GRANTED.

          2. The Clerk of Court is directed to keep the following documents under seal:
                 a. MDL Docket Entries: 581, 582, 587, 589, 591.
                 b. Craig Docket Entries: 217, 218. 1


    Date: April 20, 2020                            s/Katherine Menendez
                                                    Katherine Menendez
                                                    United States Magistrate Judge




1
  The Court has not listed the separate document numbers for each of the documents attached to
MDL Docket Entries 582, 589, and 591, or those attached to Craig Docket Entry 218. However,
the Clerk of Court is instructed to keep all such documents under seal. For ease of reference, the
Court requests that, in any future motions filed under Local Rule 5.6, the parties refer to the
various exhibits to declarations or affidavits by the unique document number generated by the
ECF filing system.


                                                2
